{¶ 64} I agree with the majority that the trial court erred in granting judgment notwithstanding the verdict on plaintiff's claim of age discrimination. I respectfully disagree with the majority's ruling that the trial court did not abuse its discretion in granting a conditional new trial.
 {¶ 65} My analysis of the evidence leads me to the conclusion that the jury correctly found that the defendant's reason for the adverse employment action was a pretext for unlawful discrimination. The jury's finding was not against the manifest weight of the evidence, but fully in accordance with it. Defendant's reason is not well supported by the record, in contrast to plaintiff's evidentiary history of excellent service to defendant and remarks by defendant's personnel that strongly indicated that he was assigned to a poor territory and inferior position because of his age and for no other legitimate reason.
 {¶ 66} My conclusion is fortified by the fact that the trial court failed to articulate reasons for its ruling to enable us to determine whether the trial court abused its discretion in ordering a new trial. See Antal v. Olde Worlde Products, Inc.
(1984), 9 Ohio St.3d 144, 9 OBR 392, 459 N.E.2d 223,
 {¶ 67} Demonstrative of the inability of our court to fully review the trial court's conditional order is the majority's analysis, which primarily consists of the statement that "after thoroughly reviewing the extensive record in this case, and considering the sound discretion provided to the trial court in determining whether to grant a motion for a new trial, we conclude that the trial court did not abuse its discretion in conditionally granting a new trial on plaintiff's age-discrimination claim." ¶ 48. That analysis stands, through no fault of the majority, in stark contrast to the otherwise excellent analysis.
 {¶ 68} The assignments of error regarding the remittitur should not be determined to be moot. *Page 628